779 So.2d 286 (1998)
Geremi PIERCE, Appellant,
v.
STATE of Florida, Appellee.
No. 96-04080.
District Court of Appeal of Florida, Second District.
September 4, 1998.
James Marion Moorman, Public Defender and John S. Lynch, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee and Ann Pfeiffer Corcoran, Assistant Attorney General, Tampa, for Appellee.
FRANK, Judge.
Geremi Pierce seeks review of several aspects of his conviction and sentence as a habitual felony offender for possession of a firearm by a convicted felon. We affirm the conviction and sentence, but strike costs that were improperly imposed.
Pierce asserts that the trial court abused its discretion by admitting into evidence at trial a certified copy of his prior felony conviction to prove the "convicted felon" element of the charge despite Pierce's offer to stipulate to his convicted felon status. We find no abuse of discretion because the trial court's ruling follows the binding authority of Parker v. State, 408 So.2d 1037 (Fla.1982). Because we agree with the Third District's opinion in Brown v. State, 700 So.2d 447 (Fla. 3d DCA 1997), review granted, No. 91,764, 761 So.2d 327 (Fla. Apr. 7, 1998), we certify the following question to the Florida Supreme Court as a matter of great public importance:
SHOULD THE DECISION IN PARKER V. STATE, 408 So.2d 1037 (Fla. 1982), BE OVERRULED IN FAVOR OF THE ANALYSIS OF THE EVIDENTIARY REQUIREMENTS FOR PROOF OF CONVICTED FELON STATUS IN FIREARM VIOLATION CASES ESTABLISHED FOR FEDERAL COURTS IN OLD CHIEF V. UNITED STATES, 519 U.S. 172, 117 S.Ct. 644, 136 L.Ed.2d 574 (1997)?
Pierce challenges the imposition of costs of $3 for the Juvenile Assessment Center and $3 for the Teen Court Programs without oral pronouncement or statutory designation. The State concedes that the statutes and ordinance authorizing these two mandatory costs did not become effective until July 1, 1996, which is after the date of Pierce's offense. Therefore, we strike these costs.
Affirmed; question certified; $3 costs stricken.
PARKER, C.J., and BLUE, J., concur.